Citation Nr: 0420160	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  02-18 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for cervical myositis, 
to include as secondary to service-connected intervertebral 
disc syndrome of the lumbosacral spine.

2.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel



INTRODUCTION

The veteran served on active duty from March 1990 to November 
1990.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which, among other things, denied the 
benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  

The record reflects that the veteran is service-connected for 
intervertebral disc syndrome of the lumbosacral spine, rated 
as 60 percent disabling.  In December 2001, the veteran 
requested entitlement to service connection for a neck 
disability, to include as secondary to his service-connected 
lumbosacral spine disability, and in March 2002, he requested 
that he be granted entitlement to a total rating based on 
unemployability as a result of his service-connected back 
disability.  

The veteran submitted a statement from his VA treating 
physician reflecting the opinion that the veteran's cervical 
spine disability was likely to be a progression of his lumbar 
disc disease.  He also submitted a Social Security 
Administration letter showing that disability benefits were 
granted effective November 1990.  


The veteran underwent VA examination in March 2002 and was 
determined to have lumbar and cervical myositis, 
intervertebral disc syndrome of the lumbar spine, cervical 
spondylosis, bilateral L4-L5 and L5-S1 radiculopathy, a left 
L4-L5 herniated nucleus pulposus, and degenerative disc 
disease.  The examiner reported that he had reviewed the 
treatment records and the opinion of the treating physician.  
The examiner opined that there was no direct link between the 
veteran's complaints of neck pain and his lumbar spine 
disability.  The examiner did not, however, render an opinion 
as to the level of severity of the veteran's service-
connected low back disability nor did he make any comment on 
the veteran's employability.

The veteran perfected his appeal by submitting a VA Form 9, 
Appeal to Board of Veterans' Appeals, in October 2002.  This 
form includes a space to indicate whether or not the 
appellant would like a personal hearing before the Board.  
The veteran did not complete this section of the form.

Given the evidence of record and the fact that the standard 
for finding a current disability secondarily service-
connected is neither "a direct link" nor "likely to be a 
progression" of service-connected disability, the Board 
finds that the claim of entitlement to service connection for 
a neck disability must be remanded for additional 
development.  Also, because there is no opinion of record as 
to the impact of the veteran's service-connected back 
disability on his employability, the issue of entitlement to 
a total rating based on individual unemployability must also 
be remanded.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).  

Therefore, this matter is REMANDED for the following action:

1.  The RO should obtain all records from 
the Social Security Administration 
obtained in conjunction with its grant of 
disability benefits and associate those 
records with the veteran's claims folder.

2.  The RO should contact the veteran and 
determine if he desires a personal 
hearing before the Board with respect to 
his claims on appeal.  If he desires a 
hearing, one should be scheduled.

3.  The veteran should be scheduled for 
an orthopedic examination after all 
updated medical records have been 
obtained and associated with the claims 
folder.  The examiner should be supplied 
with the claims folder and, after a 
complete examination of the veteran, 
requested to render an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any diagnosed neck disorder is 
proximately due to or the result of 
service-connected intervertebral disc 
syndrome of the lumbosacral spine.  The 
examiner should be requested to comment 
on the opinion of the treating physician 
that the neck disability is a progression 
of the lumbar disability.  Additionally, 
the examiner should be requested to 
render an opinion as to the veteran's 
employability and, if the veteran is 
deemed unemployable, to state whether his 
unemployability is a result of service-
connected disability.  All opinions 
expressed must be supported by a complete 
rationale.  

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




